Exhibit 10.1

RAIT Financial Trust

 

February 17, 2017

Paul W. Kopsky, Jr. 

1403 Carriage Crossing Ln.

Chesterfield, Missouri 63005

 

Dear Mr. Kopsky:

On behalf of RAIT Financial Trust (“the “Company”), I am pleased to offer you
employment as Chief Financial Officer and Treasurer of the Company. You will
assume these titles upon the resignation of the current Chief Financial Officer
and Treasurer of the Company which is expected to occur after the filing of the
Company’s 2016 Annual Report on Form 10-K with the SEC. Your employment shall
commence on or about February 27, 2017. You will perform your duties for the
Company with its primary offices located in Philadelphia, PA and report directly
to me. The purpose of this letter is to summarize the key terms of your
employment with the Company, should you accept our offer.

The terms of your employment by the Company are set forth in an Employment
Agreement (the “Employment Agreement”) being delivered to you together with this
letter. The Employment Agreement provides that, in compensation for your
services, you shall receive an annual base salary of $450,000, payable in
accordance with the Company’s customary payroll practices. The Employment
Agreement also provides that you are eligible to receive annual bonuses in such
amounts as the Compensation Committee of the Board of Trustees of the Company
(the “Committee”) may approve in its sole discretion or under the terms of any
annual incentive plan of the Company maintained for other senior level
executives. With respect to 2017 bonuses, you will be included in the Company’s
2017 award opportunities (the “2017 Awards”) to be established by the Committee
for the Company’s executive officers who are eligible officers (the “Eligible
Officers”), including that you will be eligible for a 2017 target cash bonus
award of $450,000 and 2017 long term equity awards with an aggregate target
value of $650,000. The other terms of your 2017 Awards will be consistent with
those for the other Eligible Officers. You will be entitled to participate in
the Company’s customary employee benefits, including health insurance and a
retirement savings plan under Section 401(k) of the Internal Revenue Code. This
is an exempt position, which means you are not entitled to overtime. You will be
entitled to 23 days of paid time off (“PTO”) per year. The terms of these
benefits and use of PTO are described in the Company’s Employee Handbook, as in
effect from time to time. With the exception of base salary, other awards and
benefits noted above will not be pro-rated for 2017.  For the avoidance of
doubt, the Company reserves the right to terminate, amend or modify all human
resources policies and benefits programs described herein without notice. The
Company will reimburse you for reasonable out of pocket travel expenses related
to your employment by the Company. The Company will also agree to indemnify you
for

--------------------------------------------------------------------------------

liabilities and expenses arising out of your employment in accordance with the
terms of the Company’s standard indemnification agreement with its executive
officers.

You have represented to us that you are under no contractual obligation to
refrain from working for a competitor of any prior employer. Nonetheless, during
your prior employment, you may have had access to trade secrets or proprietary
information of your prior employer that may continue to be of value to your
prior employer. That information remains the property of your prior employer.
Consequently, you must be particularly careful not to disclose your prior
employer’s trade secrets or proprietary information to anyone within the
Company, or to use those trade secrets and proprietary information in the course
of your duties with the Company.

You should also immediately return to your prior employer any of its property
that is currently in your possession and refrain from bringing any such property
onto the Company’s premises.

This offer is contingent upon satisfactory completion of the Company’s
background checks, the execution and delivery of the Employment Agreement and
the approval of the Committee.

If you agree with the terms and conditions of this offer letter, please indicate
below by signing and dating both original copies of this letter in the spaces
provided and return an executed copy to me.

Should you decide to join the Company, I know you would make a significant
contribution to the Company’s efforts. I am very much looking forward to working
with you and hope you will join our team in building a great company.

Sincerely,

 

/s/ Scott Davidson

Scott Davidson Chief Executive Officer

 

The above terms are accepted and approved:

 

Paul W. Kopsky, Jr.

Name: Paul W. Kopsky, Jr. 

Dated: February 17, 2017

 